PER CURIAM.
Plaintiff, a real estate broker, brought this action to recover a commission he alleged was due to him for a transaction involving property owned by defendants. The case was tried to the court without a jury. The court entered findings in favor of defendants. Plaintiff appeals.
The action was based upon two written agreements. The first agreement was a contract for the exchange of real property entered into by defendants, as sellers and other persons named Wilson. By the contract defendants agreed to sell their property to Wilsons. As a part of the purchase price defendants agreed to accept a conveyance of property owned by Wilsons. The contract contained a commitment by defendants to pay plaintiff a commission. The commitment was conditioned, however, by this language: “$1380 commission due when Seidls are cashed out [of Wilson’s property] by August 15, 1962.”
The second contract was an earnest money receipt by which plaintiff agreed to buy the Wilson property. It also contained a commitment by plaintiff to “* * * cash out seller on or before August 15, 1962.” The purported sale of the Wilson property to plaintiff was to enable the latter to gain his commission.
Plaintiff did not “cash out” the property prior to the August 15,1962, deadline. To overcome this failure plaintiff makes the argument that he was not given a chance to complete the purchase prior to the time the defendants consummated a sale of the property independently of plaintiff. The latter sale was made after the August 15 deadline.
The trial court correctly found that plaintiff did not meet the terms of the contract. The judgment is affirmed.